Exhibit 10.3

Heidrick & Struggles International, Inc.

Management Severance Pay Plan

and

Summary Plan Description

As Amended and Restated Effective

December 31, 2017



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES INTERNATIONAL, INC.

MANAGEMENT SEVERANCE PAY PLAN

AND

SUMMARY PLAN DESCRIPTION

TABLE OF CONTENTS

 

ARTICLE 1.   ESTABLISHMENT AND PURPOSE      1   ARTICLE 2.   DEFINITIONS      1
  ARTICLE 3.   ELIGIBILITY AND BENEFITS      3   ARTICLE 4.   RESTRICTIVE
COVENANTS      6   ARTICLE 5.   ADMINISTRATION      7   ARTICLE 6.   CLAIMS
PROCEDURE      8   ARTICLE 7.   AMENDMENT AND TERMINATION OF THE PLAN      10  
ARTICLE 8.   UNFUNDED STATUS OF PLAN      10   ARTICLE 9.   MISCELLANEOUS     
10   ARTICLE 10.   GENERAL INFORMATION      13   ARTICLE 11.   STATEMENT OF
ERISA RIGHTS      14  



--------------------------------------------------------------------------------

Heidrick & Struggles International, Inc.

Management Severance Pay Plan

Article 1. Establishment and Purpose.

1.1 Establishment of the Plan. Heidrick & Struggles International, Inc. (the
“Company”) initially established the Heidrick & Struggles, Inc. Severance Pay
Plan (the “Plan”), effective June 14, 2001. The Company has amended and restated
the Plan effective as of July 31, 2003, December 31, 2008 and December 31, 2010,
and hereby further amends and restates the Plan effective as of December 31,
2017 as it pertains to Executives. This document also constitutes the summary
plan description of the Plan.

1.2 Purpose of the Plan. The purpose of the Plan is to provide severance
benefits to eligible Executives of the Company and its Subsidiaries upon certain
terminations of employment, as described below. Benefits under the Plan are
intended to be supplemental unemployment benefits. The Plan is intended to
constitute a “severance pay plan” within the meaning of regulations published by
the Secretary of Labor at Title 29, Code of Federal Regulations, §2510.3-2(b).
No employee or other person shall have a vested right to any benefits under the
Plan.

The Plan supersedes any existing severance pay plan, practice or policy of the
Company. No severance benefits, other than those provided by the Plan and
described below, will be paid by the Company to an eligible Executive other than
as may be provided under collective bargaining agreements or written agreements
individually negotiated between the Company and the Executive.

Article 2. Definitions.

When used herein, the following terms shall have the following meanings:

2.1 “Affiliate” means any entity in which the Company, directly or indirectly,
has at least a five percent ownership interest.

2.2 “Base Salary” means the Executive’s annual base salary rate, including any
amounts deferred by the Executive, in effect as of the Executive’s Termination
Date, but excluding bonuses, awards and any other form of additional
compensation.

2.3 “Bonus Amount” means the annual target bonus for the Executive under the
Company’s Management Incentive Plan or any successor management plan as of the
Executive’s Termination Date (but not the Fee/SOB Bonus Plan or any successor
plan thereto).

2.4 “Cause” means any of the following: (a) the Executive’s engagement, during
the performance of his or her duties for the Company or a Subsidiary, in acts or
omissions constituting dishonesty, fraud, intentional breach of fiduciary
obligation or intentional wrongdoing or malfeasance; (b) the Executive’s
conviction for a felony; (c) the Executive’s unauthorized use or disclosure of
confidential information pertaining to the Company’s or Subsidiary’s business;
(d) the Executive’s conduct causing demonstrable injury to the Company



--------------------------------------------------------------------------------

or a Subsidiary or its reputation; (e) the Executive’s unreasonable failure or
refusal to perform his or her duties as the Company or Subsidiary reasonably
requires, to meet goals reasonably established by the Company or Subsidiary, or
to abide by the Company’s or Subsidiary’s policies for the operation of its
business, and the continuation thereof after the receipt by the Executive of
written notice from the Company or Subsidiary; or (f) the Executive’s illegal
use of drugs or use of alcohol or intoxication on work premises, during working
time, or which interferes with the performance of his or her duties and
obligations on behalf of the Company. The determination of whether the Executive
has been terminated for “Cause” will be made at the sole discretion of the
Committee.

2.5 “Committee” means the Human Resources and Compensation Committee of the
Board of Directors of the Company.

2.6 “Company” means Heidrick & Struggles International, Inc., organized under
the laws of the state of Delaware, including any successor or successors
thereto.

2.7 “Executive” means any employee of the Company or a Subsidiary who
immediately prior to his or her Termination Date is employed (a) as the Chief
Executive Officer of the Company; or (b) in a Tier I, Tier II, Tier III or Tier
IV position as defined in the Company’s Management Incentive Plan.
Notwithstanding the foregoing, the term “Executive” does not include any
individual who receives benefits under the Heidrick & Struggles International,
Inc. Change In Control Severance Plan.

2.8 “ERISA” means the Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended.

2.9 “Health Benefits” means the health, dental and/or vision benefits provided
under a benefit plan maintained by the Company or a Subsidiary in which the
Executive was participating immediately prior to his or her Termination Date.

2.10 “Severance Factor” means a number equal to (a) two, for an Executive with
the title of Chief Executive Officer of the Company immediately prior to his or
her Termination Date; (b) one and one-half, for an Executive in a Tier I
position immediately prior to his or her Termination Date; (c) one, for an
Executive in a Tier II position immediately prior to his or her Termination
Date; (d) one-half, for an Executive in a Tier III position immediately prior to
his or her Termination Date; and (e) one-third, for an Executive in a Tier IV
position immediately prior to his or her Termination Date.

2.11 “Severance Period” means the period of time beginning on the Executive’s
Termination Date and continuing for a number of years (or portion thereof) equal
to the Executive’s Severance Factor.

2.12 “Subsidiary” means an entity of which the Company is the direct or indirect
beneficial owner of not less than 50% of an issued and outstanding equity
interest of such entity.

2.13 “Termination Date” means the effective date of an Executive’s termination
of employment with the Company and all Subsidiaries and Affiliates.

 

2



--------------------------------------------------------------------------------

Article 3. Eligibility and Benefits.

3.1 Termination of Employment By the Company Without Cause. Subject to the
satisfaction of the conditions set forth in Section 3.3 and Article 4, and the
limitations of Section 3.4, if an Executive’s employment with the Company and
its Subsidiaries is terminated by the Company or Subsidiary without Cause, the
Company shall provide severance benefits to the Executive as follows:

(a) The Company shall pay to the Executive an amount equal to the Executive’s
Severance Factor multiplied by the sum of the Executive’s Base Salary and Bonus
Amount. Such amount will be paid to the Executive in equal installments over the
Severance Period, in accordance with payroll procedures applicable to similarly
situated employees of the Company, commencing no later than 30 days after the
Executive delivers to the Company an executed Release as described in
Section 3.3.

(b) In addition, to the benefits payable pursuant to Section 3.1(a) the Company
may, in its discretion, pay to the Executive an amount equal to the Executive’s
Bonus Amount for the performance period in which Termination occurs, subject to
any ordinary course adjustments applicable to all participants in the incentive
program from which such bonus is derived. Such Bonus Amount shall be paid to the
Executive in one installment in accordance with the Company’s normal payroll
schedule, but no later than 30 days after the Executive delivers to the Company
an executed Release as described in Section 3.3.

(c) Until the earlier of one year following the Termination Date or the end of
the Severance Period, the Company shall maintain in full force and effect with
respect to the Executive (and, to the extent applicable, his or her spouse or
dependents) the Health Benefits, upon the same terms in effect immediately prior
to the Termination Date, provided that the Executive’s continued participation
is possible under the terms of the benefit plans providing such Health Benefits.
The Company shall pay the full cost of the continuation of such Health Benefits.
In the event that such continued participation in the benefits plans providing
the Health Benefits is prohibited, the Company shall arrange to provide the
Executive (and to the extent applicable, his or her spouse or dependents) with
benefits substantially similar to those which the Executive is entitled to
receive under such benefit plans. Continued Health Benefits shall cease on the
date the Executive becomes employed and covered under another employer’s benefit
plan. The last day of the Health Benefit continuation period described above
shall be considered a “qualifying event” as defined in Section 601 et seq. of
ERISA (“COBRA”), and if on such date the Executive or his spouse or dependents
are covered by the benefit plan providing Health Benefits, they shall be
eligible for continued benefits pursuant to COBRA (to the extent such benefit
plan is subject to COBRA), in which case the Executive shall be responsible for
paying the full cost of such coverage during the applicable COBRA period. If on
the last day of the Health Benefit continuation period described above the
Executive or his or her spouse or dependents are receiving substantially similar
Health Benefits outside of the benefit plans due to the inability of the benefit
plans to provide such Health Benefits, and such benefit plans are subject to
COBRA, the Company shall continue to make such Health Benefits available, at the
Executive’s full cost, for a period of time equal to the COBRA period that would
have applied had the Executive been eligible for COBRA as described in the
preceding sentence.

 

3



--------------------------------------------------------------------------------

3.2 Events Not Constituting Termination of Employment Without Cause. Severance
benefits shall not be provided under the Plan for any Executive in the following
instances:

(a) the Executive’s voluntary resignation for any reason (with or without
notice), including retirement;

(b) the Executive’s death;

(c) the Executive’s commencement of a leave of absence (including military
service leave);

(d) a physical or mental condition entitling the Executive to benefits under any
sick pay or disability income policy or program of the Company or a Subsidiary
or to which the Company or Subsidiary contributes;

(e) the transfer of the Executive from employment with the Company or a
Subsidiary to employment with an Affiliate who is not a Subsidiary;

(f) the sale of the stock of the Company or a Subsidiary employing the
Executive, if the Executive’s employment continues thereafter;

(g) the sale of all or part of the assets of the Company or a Subsidiary
employing the Executive, if the Executive has been offered employment by the
buyer of such assets (regardless of whether the Executive accepts such offer of
employment); or

(h) the outsourcing of a division, department, business unit or function if the
Executive has been offered employment by the entity to which the division,
department, business unit or function has been outsourced (regardless of whether
the Executive accepts such offer of employment).

3.3 Benefits Conditioned on Release.

(a) Receipt of the severance benefits described in Section 3.1 is conditioned
upon the Executive’s execution of a written release and separation agreement in
form and substance satisfactory to the Company in its sole discretion (the
“Release”), and the Release becoming effective in accordance with its terms and
applicable law. The Release also shall contain the Executive’s agreement to the
restrictive covenants as described in Article 4 of the Plan. The severance
benefits described in Section 3.1 shall not be paid or provided to the Executive
until the Release is executed and becomes effective, and any severance payments
described in Section 3.1(a) that are suspended as a result of the Release not
being effective until after the Termination Date shall be included in the next
regularly scheduled payroll date applicable to the Executive. The failure or
refusal of an Executive to timely sign the Release, or the Executive’s
revocation of the Release, will disqualify the Executive from receiving the
severance benefits described in Section 3.1. The Company shall provide the
Release to the Executive not later than the Executive’s Termination Date.

 

4



--------------------------------------------------------------------------------

(b) An Executive who is otherwise entitled to severance benefits described in
Section 3.1, but within 60 days of his Termination Date does not execute, or
revokes, the Release described in 3.3(a) above shall not be eligible to receive
such benefits but shall be eligible to receive a severance benefit under the
Plan in an amount equal to two weeks of the Executive’s Base Salary. Such amount
will be paid within 10 days after it is determined that the Executive has failed
to timely execute the Release or has revoked the Release.

3.4 Offset of Severance Benefits. To the extent not otherwise prohibited by
applicable law:

(a) If any federal, state, or local law, including, without limitation, “plant
closing” and “anti-takeover” laws, as well as the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq. or any otherwise applicable
statute, requires the Company or a Subsidiary to give advance notice or make a
payment of any kind to an Executive because of that individual’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, or similar event, the benefits provided under the Plan will either
be reduced or eliminated, as the case may be, by an amount equal to the payment
due thereunder.

(b) Severance benefits payable hereunder will be reduced by any and all
severance or other similar post-termination payments that are required to be
made by the Company or a Subsidiary pursuant to any applicable law, under any
collective bargaining agreement, or pursuant to any employment agreement or
severance arrangement between the Company or a Subsidiary and the Executive.

3.5 Withholding Taxes. The Company or Subsidiary may withhold from all payments
due to an Executive (or his or her beneficiary, representative or estate)
hereunder all taxes which, by applicable federal, state, local or other law, the
Company or a Subsidiary is required to withhold therefrom.

3.6 Other Benefits. The Executive’s entitlement to benefits under any other plan
or arrangement maintained or provided by the Company or Subsidiary shall be
determined in accordance with the terms thereof; provided that no Executive
shall accrue or be entitled to any additional employee benefits under any plans,
programs or arrangements, vacation days, paid holidays, paid sick days or other
similar benefits, all of which will terminate as of the date of the Executive’s
Termination Date, and no severance benefits shall be taken into account in
determining benefits under any retirement or pension plan.

 

5



--------------------------------------------------------------------------------

3.7 Death. If the Executive dies before receiving the severance benefits
described herein:

(a) the severance pay to which the Executive is entitled pursuant to
Section 3.1(a) or 3.3(b) shall be distributed to the Executive’s designated
beneficiary, or if none, then to his representative or estate; and

(b) the Executive’s eligible spouse and dependents shall continue to be eligible
for continued Health Benefits during the Severance Period and for continued
Health Benefits pursuant to COBRA at the end of the Severance Period, in
accordance with Section 3.1(b).

Article 4. Restrictive Covenants.

4.1 Acknowledgement and Agreement. As a condition to receiving the severance
benefits described in the Plan, the Executive must, as part of the Release
described in Section 3.3, either (a) expressly acknowledge and agree that the
Executive will continue to remain subject to any confidentiality,
non-solicitation and/or non-competition provisions entered into in connection
with any other agreement or compensation award with the Company or (b) in
theabsence of such provisions in any such agreement or award, expressly agree
that the Executive will be subject to the restrictive covenants described in
Section 4.2 below.

4.2 Covenant Not to Compete; Covenant Not to Solicit. An Executive to which
Section 4.1(b) applies shall agree that for six months after the Executive’s
Termination Date:

(a) the Executive shall not work on the account of any client of the Company
with whom such Executive had a direct relationship or as to which the Executive
had a significant supervisory responsibility or otherwise was significantly
involved at any time during the two years prior to such Termination Date;

(b) the Executive shall not hire, solicit for hire, or assist any other person
in soliciting or hiring any employment candidate with whom the Executive has had
contact while at the Company during the two years prior to such Termination
Date;

(c) with respect to an Executive whose principal responsibilities are of a
corporate nature or for a corporate department (e.g., finance, tax, treasury,
legal, business affairs, etc.) and do not principally involve client service
related functions, such Executive shall not work for or provide services to a
principal competitor of the Company in a substantially similar corporate
function as such Executive held with the Company during the two-year period
prior to the Executive’s Termination Date, or with respect to an Executive whose
principal responsibilities are of a client service related nature (e.g.,
executive recruiting or search, etc.), such Executive shall not work for or
provide services to a competitor of the Company on the account of any
substantial competitor of any client of the Company for which such Executive had
substantial responsibility during the two-year period prior to the Termination
Date and shall not work directly for such a competitor of such a client; and

 

6



--------------------------------------------------------------------------------

(d) the Executive may not (i) directly or indirectly solicit or hire, or assist
any other person in soliciting or hiring, any person who, as of the Executive’s
Termination Date, was employed by the Company or was in the process of being
recruited for employment by the Company, or (ii) induce any such person to
terminate his or her employment with or recruitment by the Company.

4.3 Remedies.

(a) If the Company in good faith determines that the Executive has breached any
of the restrictive covenants described in Section 4.1 or 4.2 as applicable, the
Company shall cease providing any of the severance benefits described in
Section 3.1 and the Executive shall promptly repay to the Company any amount
equal to the aggregate of the severance payments described in Section 3.1(a)
previously received from the Company.

(b) These restrictive covenants are in addition to any other rights the Company
may have in law or at equity or under any other agreement.

(c) The Executive shall further agree that it is impossible to measure in money
the damages which will accrue to the Company in the event the Executive breaches
the restrictive covenants. Therefore, if the Company shall institute any action
or proceeding to enforce the provisions hereof, the Executive shall agree to
waive the claim or defense that the Company has an adequate remedy at law and
the Executive shall agree not to assert in any such action or proceeding the
claim or defense that the Company has an adequate remedy at law. The foregoing
shall not prejudice the Company’s right to require the Executive to account for
and pay over to the Company any profit obtained by the Executive as a result of
any transaction constituting a breach of the restrictive covenants.

Article 5. Administration.

5.1 Committee. The Plan shall be administered by the Committee. The Committee
shall have full authority, consistent with the Plan, to administer the Plan,
including the authority to make participation decisions and the authority to
interpret and construe any provisions of the Plan. The Committee may, subject to
the provisions of the Plan, establish such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan, and may make
determinations and may take such other action in connection with or in relation
to the Plan as it deems necessary or advisable. The decisions of the Committee
shall be final and binding on all parties.

5.2 Indemnification. No member of the Board of the Directors of the Company or
the Committee shall be liable for any action taken or determination made
hereunder in good faith. Service on the Committee shall constitute service as a
member of the Board so that the members of the Committee shall be entitled to
indemnification and reimbursement as directors of the Company pursuant to the
Company’s Restated Certificate of Incorporation and By-Laws.

 

7



--------------------------------------------------------------------------------

Article 6. Claims Procedure.

6.1 Claims Procedures.

(a) An Executive claiming a benefit under the Plan that has been denied for any
reason may file a written claim with the Committee. The Executive will be
notified in writing within 90 days after the claim is filed (or the Executive
will receive a written notice within such 90 days stating an additional 90 days
is needed to rule upon the claim, in which case the Executive will receive a
written notice within 180 days). If the claim is denied, the notification will
(i) indicate the reasons for the denial and cite the specific Plan provisions on
which the denial is based; (ii) describe any additional information that may be
needed for approval of the Executive’s claim; and (iii) explain the review
procedure.

(b) If this claim is denied, the Executive may request a review of the claim
denial within 60 days after receipt of the denial notice. The Executive may
request in writing the opportunity to review pertinent documents prior to
submission of a written appeal. Within 60 days after receiving the written
appeal, the Committee will notify the Executive in writing of its final decision
(or the Executive will receive a written notice within such 60 days stating an
additional 60 days is needed to rule upon the claim, in which case the Executive
will receive a written notice within 120 days). This decision will contain
specific reasons and cite the Plan provisions on which the denial is based.

6.2 Arbitration of Disputes.

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to the Plan or the interpretation or validity hereof not settled under the
claims procedure in Section 6.1 shall be settled exclusively and finally by
binding arbitration. It is specifically understood and agreed that any
disagreement, dispute or controversy which cannot be resolved between the
parties, including without limitation any matter relating to the interpretation
of the Plan, shall be submitted to arbitration irrespective of the magnitude
thereof, the amount in controversy or whether such disagreement, dispute or
controversy would otherwise be considered justifiable or ripe for resolution by
a court or arbitral tribunal.

(b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”), except as otherwise provided below.

(c) Any disagreement, dispute, controversy or claim arising out of or relating
to the Plan or the interpretation or validity hereof not settled under the
claims procedure in Section 6.1 shall be settled exclusively and finally by
binding arbitration. It is specifically understood and agreed that any
disagreement, dispute or controversy which cannot be resolved between the
parties, including without limitation any matter relating to the interpretation
of the Plan, shall be submitted to arbitration irrespective of the magnitude
thereof, the amount in controversy or whether such disagreement, dispute or
controversy would otherwise be considered justifiable or ripe for resolution by
a court or arbitral tribunal.

 

8



--------------------------------------------------------------------------------

(d) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”), except as otherwise provided below.

(e) Any disagreement, dispute, controversy or claim arising out of or relating
to the Plan or the interpretation or validity hereof not settled under the
claims procedure in Section 6.1 shall be settled exclusively and finally by
binding arbitration. It is specifically understood and agreed that any
disagreement, dispute or controversy which cannot be resolved between the
parties, including without limitation any matter relating to the interpretation
of the Plan, shall be submitted to arbitration irrespective of the magnitude
thereof, the amount in controversy or whether such disagreement, dispute or
controversy would otherwise be considered justifiable or ripe for resolution by
a court or arbitral tribunal.

(f) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”), except as otherwise provided below.

(g) Any disagreement, dispute, controversy or claim arising out of or relating
to the Plan or the interpretation or validity hereof not settled under the
claims procedure in Section 6.1 shall be settled exclusively and finally by
binding arbitration. It is specifically understood and agreed that any
disagreement, dispute or controversy which cannot be resolved between the
parties, including without limitation any matter relating to the interpretation
of the Plan, shall be submitted to arbitration irrespective of the magnitude
thereof, the amount in controversy or whether such disagreement, dispute or
controversy would otherwise be considered justifiable or ripe for resolution by
a court or arbitral tribunal.

(h) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”), except as otherwise provided below.

(i) The arbitral tribunal shall consist of one arbitrator. The parties to the
arbitration jointly shall directly appoint such arbitrator within 30 days of
initiation of the arbitration. If the parties shall fail to appoint such
arbitrator as provided above, such arbitrator shall be appointed in accordance
with the Arbitration Rules of the AAA and shall be a person who (i) maintains
his or her or her principal place of business within 30 miles of the location of
the arbitration as set forth in Section (d) of this Section 6.2 and (ii) has had
substantial experience in mergers and acquisitions. The party who does not
prevail in the arbitration shall pay all of the fees and expenses of such
arbitrator and any related costs.

(j) The arbitration shall be conducted within 30 miles of the Participant’s
principal work location, or in such other city in the United States of America
as the parties to the dispute may designate by mutual written consent.

 

9



--------------------------------------------------------------------------------

(k) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing.

(l) Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal. The parties hereto agree that the arbitral award
may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having jurisdiction.

(m) Nothing herein contained shall be deemed to give the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of the Plan.

6.3 Limitations on Claims. The claims procedure described in Section 6.1 herein
must be exhausted before the Executive or his representative can pursue the
claim further. All claims, including claims not subject to the claims
procedures, must be commenced within three years after the cause of action
accrues; provided, however, that all claims for penalties for failure of the
Committee to provide documents the Executive has requested must be commenced
within one year after the first time the Executive requested the documents.

Article 7. Amendment and Termination of the Plan.

The Board of Directors of the Company has the right in its sole discretion to
amend, reduce, suspend, modify and/or terminate the Plan in whole or in part at
any time by formal written action, without either the consent of, or prior
notification to, any Executive. Executives have no vested rights to any benefits
under the Plan.

Article 8. Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan and Executives shall have
no claim against the Company or its assets other than as unsecured general
creditors.

Notwithstanding the foregoing, the Company may establish a trust or purchase
other property to assist it in meeting its obligations hereunder; provided,
however, that in no event shall any Executive have any interest in such trust or
property other than as an unsecured general creditor, and this provision shall
not apply to the extent funding would result in noncompliance with
Section 409A(b) of the Code.

Article 9. Miscellaneous.

9.1 Nonalienation of Benefits. No Executive shall have the right to alienate,
anticipate, commute, plead, encumber or assign any of the benefits or payments
which he or she has not yet actually received under this Plan.

 

10



--------------------------------------------------------------------------------

9.2 Employment Status. The employment of the Executive by the Company or
Subsidiary is “at will.” The Plan does not constitute a contract of employment
or impose on the Company or a Subsidiary any obligation to retain the Executive
as an employee, to change the status of the Executive’s employment, or to change
the policies of the Company or Subsidiary regarding termination of employment.

 

11



--------------------------------------------------------------------------------

9.3 Payment Limitations. It is intended that all or most of the severance
benefits payable under the Plan will be exempt from Section 409A of the Internal
Revenue Code (“409A”) pursuant to Treas. Reg. §1.409A-1(b)(4) or
§1.409A-1(b)(9)(iii) and (iv). If, however, on the Executive’s Termination Date
he or she is a “Key Employee” as determined in accordance with the procedures
set forth in Treas. Reg. §1.409A-1(i), any amounts payable to the Executive that
are subject to Section 409A of the Internal Revenue Code shall not be paid until
six months following the Executive’s Termination Date, or if earlier, the
Executive’s subsequent death. For purposes of Treas. Reg. §1.409A-2(b)(2), each
installment payment shall be treated as a separate payment.

9.4 Indemnification. The Company shall indemnify the Executive and hold the
Executive harmless from and against any claim, loss or cause of action arising
from or out of the Executive’s performance as an officer, director or employee
of the Company or any of its Subsidiaries or in any other capacity, including
any fiduciary capacity, in which the Executive serves at the request of the
Company to the maximum extent permitted by applicable law and the Company’s
Certificate of Incorporation and By-Laws, provided that in no event shall the
protection afforded to the Executive hereunder be less than that afforded under
the Company’s Certificate of Incorporation and By-Laws.

9.5 Beneficiaries. Each Executive may designate one or more persons or entities
as the primary and/or contingent beneficiaries of any amounts owing to the
Executive under the Plan. Such designation must be in the form of a signed
writing acceptable to the Committee. Executives may make or change such
designations at any time.

9.6 Number. Except where otherwise indicated by the context, the plural shall
include the singular, and the singular shall include the plural.

9.7 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
the Plan are not part of the provisions hereof and shall have no force and
effect.

9.8 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Illinois shall be the controlling law in all
matters relating to the Plan.

9.9 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
delivered or five days after deposit in the United States mail, certified and
return receipt requested, postage prepaid, addressed as follows:

 

12



--------------------------------------------------------------------------------

If to the Company:

Heidrick & Struggles

International, Inc. 233 South

Wacker Drive, Suite 4900

Chicago, Illinois 60606

Attention: General Counsel

If to an Executive, the Executive’s last known address as indicated in the
Company’s personnel records, or to such other address as either party may have
provided to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

9.10 Effective Date. The effective date of this Plan as amended and restated is
December 31, 2010. The Plan shall apply with respect to any Executive’s
termination of employment occurring on and after such date.

Article 10. General Information.

 

  Plan Name:   

Heidrick & Struggles International, Inc.

Management Severance Pay Plan

  Type of Plan:    Welfare  

Name and Address Plan

Sponsor:

  

Heidrick & Struggles International, Inc.

233 S. Wacker Drive, Suite 4900

Chicago, IL 60606

 

Plan Sponsor EIN:

  

36-2681268

(Heidrick & Struggles International, Inc.)

 

Plan Administrator:

Committee

  

Human Resources & Compensation

 

Heidrick & Struggles

International, Inc. 233 S.

Wacker Drive, Suite 4900

Chicago, IL 60606

Attn: General Counsel

  Plan Number:    506  

Plan Year:

December 31.

  

The 12-month period ending each

 

13



--------------------------------------------------------------------------------

  Agent for Service of Legal    Service of legal process may be made upon   the
   Company at the above address.   Process:      Plan Costs:    Costs of the
Plan are paid by the Company out of its general assets   Insurance:    Benefits
provided by the Plan are not insured by the

Pension Benefit Guaranty Corporation under Title IV of ERISA, because the
insurance provisions under ERISA are not applicable to the Plan.

Article 11. Statement of ERISA Rights.

As a participant in the Plan, an Executive is entitled to certain rights and
protections under ERISA. ERISA provides that all Plan participants will be
entitled to:

 

  (1) examine, without charge, at the Committee’s office and at other specified
locations, all Plan documents, including a copy of the latest annual report
(Form 5500 Series), if any, filed by the Plan with the U. S. Department of
Labor; and

 

  (2) obtain, upon written request, copies of all Plan documents and other Plan
information, including a copy of the latest annual report (Form 5500 Series).
The Committee may make a reasonable charge for the copies.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Executives and their beneficiaries. No one,
including an employer, union, or any other person, may fire an Executive or
otherwise discriminate against an Executive in any way to prevent him or her
from obtaining a benefit or from exercising their rights under ERISA.

If a claim for a benefit is denied or ignored in whole or in part, the Executive
must receive a written explanation of the reason for the denial. In addition,
the Executive has a right to obtain copies of documents relating to the decision
without charge. An Executive has the right to have the Committee review and
reconsider the claim.

Under ERISA, there are steps the Executive can take to enforce the above rights.
For instance, if the Executive requests a copy of Plan documents or the latest
annual report for the Plan from the Committee and does not receive them within
30 days, he or she may file suit in a federal court. In such a case, the court
may require the Committee to provide the materials and pay the Executive up to
$110 a day until he or she receives the materials, unless the materials were not
sent because of reasons beyond the control of the Committee.

 

14



--------------------------------------------------------------------------------

If the Executive has a claim for benefits which is denied or ignored, in whole
or in part, the Executive may file suit in a state or federal court, subject to
the Plan’s claims procedures, including any arbitration requirements. If it
should happen that Plan fiduciaries misuse the Plan’s money (if any), or if the
Executive is discriminated against for asserting his or her rights, the
Executive may seek assistance from the U.S. Department of Labor, or the
Executive may file suit in a federal court, subject to the Plan’s claims
procedures, including any arbitration requirements.

If an Executive has any questions about the Plan, he or she should contact the
Committee. If an Executive has any questions about this statement, or about his
or her rights under ERISA, or if the Executive needs assistance in obtaining
documents from the Committee, the Executive should contact the nearest office of
the Employee Benefits Security Administration, U.S. Department of Labor, listed
in the telephone directory or at 200 Constitution Avenue N.W., Washington, D.C.
20210. The Executive may also obtain certain publications about his or her
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

15